 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   T.L., by and through his guardian ad litem       Case No. 1:17-cv-01686-LJO-JLT
     KEISHA LAYNE,
12                                                    ORDER AFTER NOTICE OF SETTLEMENT
                        Plaintiff,
13                                                    (Doc. 35)

14          v.

15   SOUTHERN KERN UNIFIED SCHOOL
     DISTRICT,
16
                        Defendant,
17

18          On May 24, 2019, the parties reported they have settled the claims remaining in the

19   complaint and are finalizing a settlement agreement. (Doc. 35) The parties anticipate filing a

20   motion for approval of the settlement because the plaintiff is a minor within thirty days. (Id. at 2).

21   Thus, the Court ORDERS:

22          1.      Plaintiff SHALL file a motion for approval of the minor’s compromise no later

23                  than June 24, 2019.

24   ///

25   ///

26   ///

27   ///

28   ///


                                                       1
 1   The parties are advised that failure to comply with this order may result in the Court

 2   imposing sanctions, including the dismissal of the action.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    May 28, 2019                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
